Citation Nr: 0612704	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder due to left eye 
toxoplasmosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to April 
1988.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision rendered 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2005, the 
Board remanded this case in order to accommodate the 
veteran's request for a personal hearing, a request he 
thereafter withdrew.  The case was then returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested 
during service.

2.  The post-service manifestation of an acquired psychiatric 
disorder is not shown to be related to service, to include an 
inservice incident of left eye toxoplasmosis.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include due to left eye 
toxoplasmosis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in May 2002.  The letter informed the veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  The May 2002 letter was issued 
prior to the April 2003 initial rating action, and there is 
therefore no prejudicial timing defect under Pelegrini.  
There is no indication that the veteran has not been properly 
apprised of the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board notes that the questions of increased compensation 
and earlier effective dates were not addressed in the May 
2002 VCAA letter.  However, inasmuch as no compensation is 
awarded herein, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and VA medical records, 
including the reports of recent VA hospitalizations.  The 
veteran was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his case.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence indicates that an acquired psychiatric 
disorder, characterized as a bipolar disorder, is currently 
manifested, thereby satisfying Hickson element (1).  The 
veteran's service medical records, however, do not indicate 
that he was accorded treatment during service for mental 
impairment, or that complaints of mental problems were made.  
The report of his service separation medical examination, 
dated in March 1988, shows that his psychiatric status was 
clinically evaluated as normal, and does not indicate the 
presence of any mental problems or history thereof.  
Likewise, on a report of medical history prepared in 
conjunction with that examination, he specifically denied 
having, or ever having had, depression or excessive worry, or 
nervous trouble of any sort.  Hickson element (2), an 
inservice disease or injury, is not met, and the veteran's 
claim accordingly fails.  

The veteran has specifically alleged that his current 
psychiatric problems are due to an inservice incident of left 
eye toxoplasmosis.  Review of his service medical records 
does, in fact, show that he was accorded treatment for left 
eye toxoplasmosis.  These records, however, do not show that 
there were any mental problems or complaints associated with 
such treatment, nor do these records, nor any other medical 
records, show that this disorder, either directly or as a 
result of stress resulting from having such a disorder, 
causes or gives rise to an acquired psychiatric disorder.  
The various VA medical records compiled since 1997, when the 
veteran first sought treatment from VA for mental problems, 
likewise do not show that these problems were deemed to be 
the product of the veteran's inservice left eye 
toxoplasmosis, or to any other inservice injury or disease.  

In fact, the only evidence whereby a nexus between the 
veteran's current bipolar disorder and his service is 
proffered is the veteran's own contentions.  However, he has 
not demonstrated that he has the requisite medical expertise 
to render medical opinions and, as such, his statements 
relating to causation must be viewed in that context.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (lay 
persons cannot offer opinions requiring medical knowledge).  

The Board also notes that the veteran has not established 
service connection for left eye toxoplasmosis; service 
connection for that disability was denied by the RO in May 
2004.  Therefore, the Board need not address the question of 
whether service connection for an acquired psychiatric 
disability can be granted as secondary to service-connected 
left eye toxoplasmosis under 38 C.F.R. § 3.310(a).

In brief, the preponderance of the evidence is against the 
veteran's claim, which accordingly fails.




ORDER

Service connection for an acquired psychiatric disorder, to 
include due to left eye toxoplasmosis, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


